DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al., (IDS: US Pat. Appln. Pub. 2014/0361381, hereinafter Hung).

Regarding claim 1, Hung discloses a semiconductor device (SD), comprising:
a dielectric layer/DL over a conductive feature (122 and 20 respectively in Fig. 1F; para 0015, 0020), the DL being a single DL, the DL having a sidewall;
a conductive layer/CL (see 23/23’ in Fig. 1E-F; para 0021) in the DL, the CL  being in electrical contact with the conductive feature, wherein an upper surface of the CL is level with an upper surface of the DL; and
a barrier layer/BL (see 16 in Fig. 1D/1F; para 0015) interposed between the CL and the DL along a line parallel and perpendicular to the upper surface of the DL, an upper surface of the BL being covered by the CL, wherein a thickness of an upper portion of the BL is less than a thickness of a lower portion of the BL (see tapered profile of 16 at an uppermost portion v/s the lower portion) 
(Fig. 1D-F).

Regarding claims 2-4 respectively, Hung discloses the entire claimed structure as applied to claim 1 above, including:
an adhesion layer/AL (see 14 in Fig. 1D/1F; para 0015)  interposed between the BL and the DL; 
the BL extends between the CL and the conductive feature (see 16, 23’ and 20 respectively in Fig. 1F); and 
the AL extends between the CL and the conductive feature (see 14, 23’ and 20 respectively in Fig. 1F).

Regarding claim 5-7 respectively, Hung discloses the entire claimed structure as applied to claim 1 above, including:
a thickness of an upper portion of the AL is less than a thickness of a lower portion of the AL (see tapered profile of 14 at an uppermost portion v/s the lower portion) 
an upper surface of the AL being covered by the CL (see 14 and 23’ respectively in Fig. 1F); and 
the SD further comprising a gate structure and a plurality of adjacent/adhesive-  spacer layers adjacent the gate structure providing a configuration having the AL contacting the spacer (for example, see 121, 14 including a spacer and the AL in Fig. 1F; para 0014-0015).

Regarding claim 8, Hung discloses the entire claimed structure as applied to claim 1 above, including the BL extending between the CL and the conductive feature (see 16, 23’ and 20 23’ respectively in Fig. 1F).

Regarding claim 9, Hung discloses a semiconductor device (SD), comprising:
a first conductive feature (20 in Fig. 1H; para 0019-0020);
a dielectric layer/DL over the conductive feature (122, 25 in Fig. 1H; para 0015, 0024), the DL having a sidewall;
a conductive layer/CL (see 27a/27b in Fig. 1H; para 0025) extending from an upper surface of the DL toward the first conductive feature; and
one or more liner layers (see 14, 16, 26 in Fig. 1H; para 0015, 0025) interposed between the CL and the sidewall of the DL, wherein the one or more liner layers only partially separate the CL from a portion of the DL (see 14/16, 27a and 25 respectively in Fig. 1H), wherein an upper surface of the one or more liner layers is tapered (see 14, 16 in Fig. 1H) 
(Fig. 1F, 1H).

Regarding claim 10, Hung discloses the entire claimed structure as applied to claim 9 above, including the CL directly contacting a portion of the DL (see 27a with  tapered corner portions in lower DL 122, having peripheral top portion contacting a bottom portion of 25 in Fig. 1G-H).

Regarding claim 11, Hung discloses the entire claimed structure as applied to claim 9 above, wherein Hung further teaches an additional liner/barrier completely separates the CL from the first conductive feature (for example, see 21, 23’ and 20 respectively in Fig. 1F; para 0022).

Regarding claim 12, Hung discloses the entire claimed structure as applied to claim 9 above, including the one or more liner layers comprising first and second liner layers, wherein the first liner layer comprises conventional titanium and the second liner layer comprises conventional titanium nitride (see 26 in Fig. 1H; para 0025). 

Regarding claims  13-14 respectively, Hung discloses the entire claimed structure as applied to claim 9 above, including:
the first conductive feature comprising conventional gate electrode of a transistor (see 121 in Fig. 1H; para 0014); 
the first conductive feature further comprising a source/drain (S/D) region of the transistor, wherein the is over the gate electrode and the S/D region CL (see 20 and 27a/27b respectively in Fig. 1H; para 0024-0025).
Regarding claim 15, Hung discloses the entire claimed structure as applied to claim 9 above, wherein Hung further teaches one or more liner layers directly contacting an upper surface and sidewall of a spacer adjacent the gate electrode (for example, see 21, 16 and 14 adjacent 121 respectively in Fig. 1F; para 0014-0015, 0022).

Regarding claim 16, Hung discloses a semiconductor device (SD), comprising:
a first conductive feature (20 in Fig. 1H; para 0020)
a dielectric layer/DL over a conductive feature (122 and 20 respectively in Fig. 1F; para 0015, 0020), the DL being a single DL, the DL having a sidewall;
a conductive layer/CL (see 23’ Fig. 1F, 1H; para 0021, 0025) in the DL, the CL  being in electrical contact with the first conductive feature, wherein an upper surface of the CL is level with an upper surface of the DL; and
an adhesion layer/AL (see 14 in Fig. 1F; para 0015)  interposed between the CL and a vertical sidewall of the DL’ and 
a barrier layer/BL (see 16 in Fig. 1D/F; para 0015) interposed between the CL and the AL, wherein the CL (see 23’ and 16 respectively in Fig. 1H) contacts an uppermost surface of the BL, wherein the CL covers an upper surface of the AL and an upper surface of the BL (see 23’, 14 and 16 respectively in Fig. 1F, 1H)
(Fig. 1F, 1H).

Regarding claims 17-18 respectively, Hung discloses the entire claimed structure as applied to claim 16 above, including:
sidewalls of an upper portion of the BL are tapered (see 16 in Fig. 1H); and
sidewalls of an upper portion of the AL are tapered (see 14 in Fig. 1H).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al., (IDS: US Pat. Appln. Pub. 2014/0361381, hereinafter Hung).

Regarding claim 19, Hung teaches teaches substantially the entire claimed structure as applied to claim 16 above, wherein Hung further teaches adhesion/barrier layers comprising conventional titanium and titanium nitride respectively (for example, see 21 in Fig. 1F; para 0022) providing enhanced adhesion and diffusion barrier properties. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate an adhesion and a /barrier layer comprising titanium and titanium nitride respectively, so that the stress/interface and diffusion related defects can be reduced and the adhesion and reliability can be improved in Hung’s SD.

Regarding claim 20, Hung teaches substantially the entire claimed structure as applied to claim 16 above, wherein a first height measured from a top surface of the DL to an uppermost surface of the BL and a second height measured from the top surface of the DL to an uppermost surface of the AL, the height configuration shows a difference between a first height and a second height (see 122, 16 and 14 respectively in Fig. 1H), but does not explicitly teach a difference between a first height and a second height is in a range from about 1 nm to about 5 nm.
	The determination of parameters including dimensions (thickness, height/depth, width/diameter, etc.), spacing and a total number of respective layers, taper/inclination, etc., of a DL, a CL, an AL/BL, via, etc., in Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired electrical/thermal performance, stress/interface defect reduction, improved metal fill, and reliability.    
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select a difference between a first height and a second height is in a range from about 1 nm to about 5 nm, so that the stress/interface defects can be reduced and the metal fill and an inspection thereof can be improved providing higher reliability in Hung’s SD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811